Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4 line 2 the phrase “the light shield is arranged to be selectively take a usage state” is considered to be indefinite.  Is the light shield arranged in a usage state or selectively positioned between a usage state and non-usage state?
	In claim 5 line 2 the applicant recites the “illuminance detector” (see also claim 2 line 3).  In claim 5 lines 2 and 3 applicant recites a “first illuminance detector” and a “second illuminance detector” respectively.  How can an “illuminance detector” be two illuminance detectors?
	In claim 7 line 3 the phrase from one side” and the “opposite side”, in claim 7 line 4 are considered to be indefinite.  It is unclear if applicant is referring to sides of the “light shield 
	In claim 7 lines 3-4 the applicant recites “light irradiated from one side with a second intensity indicating intensity of light irradiated from an opposite side” causes confusion.  Don’t the light sensors measure the amount of light striking the sides, not irradiating from the sides?   See claim 8 line 4 and again in line 6 wherein applicant uses the term “striking”.  Also “striking” is employed in claim 5.
   
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yang US Patent No. 8,083,385.


(claim 1) a power controller (see column 7, lines 62-67) that reduces, when intensity of irradiated light is low, power supplied to perform an anti-glare operation with the anti-glare device that changes light transmittance of irradiated light to reduce glare.


Yang discloses an optical anti-glare visor device comprising: 
(claim 2) a light shield (visor 100) that changes light transmittance of irradiated light;
an illuminance detector (155) that detects intensity of the irradiated light;
a light-shield controller that controls light transmittance of the light shield based on a detection result of the illuminance detector(see column 9 lines 51-55; see square block in flow chart shown in figure 6); and
a power controller (see column 9 lines 39-50, see diamond and oval block in flow chart shown in figure 6) that controls power supplied to the light-shield controller based on the detection result of the illuminance detector to reduce the power supplied to perform an anti-glare operation when the intensity of the irradiated light is low.

In regard to claim 3, Yang discloses a support body (160) that supports the light shield,
wherein the illuminance detector is arranged on one of the light shield (see illuminance detectors 155 on shield 152 in figure 1) and the support body.

 In regard to claim 4, Yang discloses the light shield is arranged to be selectively take a usage state at a position where the light shield blocks the irradiated light and a non-usage state at a position where the light shield does not block the irradiated light (see shafts 162 on visor for permitting the visor to be rotated from nonusage ceiling position to usage position adjacent or near window, col. 3 lines 21-25), and
the illuminance detector is located at a position where the intensity of the irradiated light is lower when the light shield is in the non-usage state than in the usage state (it is inherent that when the visor is in its operable position adjacent the windshield that the light detectors 155, column 7, line 61, that they will receive a higher intensity of light than when folded back into a position against the vehicle ceiling out of the sunlight).

In regard to claim 5, Yang discloses an illuminance detector that includes
a first illuminance detector (155) that detects intensity of irradiated light striking a first surface of the light shield and outputs a first detection result, and
a second illuminance detector (four detectors 155 are shown in figure 1B) that detects intensity of irradiated light striking a second surface of the light shield at a side opposite to the first surface and outputs a second detection result (as seen in figure 1B the light detectors 155 are positioned at opposite ends of the visor surface; two detectors are located on a left hand surface of the visor and two other detectors on a right hand surfaced of the visor),

the light-shield controller controls the light transmittance of the light shield based on the first detection result and the second detection result (likewise the light-shield controller, square block in flow chart, controller uses the average photodiode detector 155 output in calculating the necessary adjustment to the light transmittance; see column 4, lines 49-64).



Claim 7 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Thomas US Patent No. 5,764,402.
The Thomas et al patent disclose a control system for reducing glare during operation of a vehicle caused by light reflected off a rear-view mirror comprising: 

a light-shield controller that (14) compares (34, see column 7, lines 10-19) a first intensity indicating intensity of light irradiated from one side (32, detects light passing through windshield see column 7, lines 10-19)with a second intensity indicating intensity of light irradiated from an opposite side (33, detects light passing through windshield see column 7, lines 10-19)and controls light transmittance in the anti-glare device based on one of the first intensity and the second intensity having a greater intensity (see column 8 lines 13-22).



Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art references listed on the attached USPTO form 892 are cited for their apparatus employed to control the transmittance of light through a windshield.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        


/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

Kpw